Title: To Benjamin Franklin from Amelia Barry, 1 May 1780
From: Barry, Amelia
To: Franklin, Benjamin


My Dear Sir,
Legn. 1st. May 1780
In consequence of the letter I had the honor to receive from you, dated (Novr. 28th) I applyed to Govr. Pownal, concerning what you mentioned of his publication of the map of the middle Colonies, and of your generous concurrence with his declaration in the preface to the pamphlet that accompanied the new edition: but my letter not having been honored with notice, & my circumstances being realy pressing, I took the liberty to write a second letter, & yesterday received one from him which seems now (thank Heaven!) to let the matter rest with you, my revered paternal Friend.— I will trouble you Sir, to run over an extract from Govr. Pownall’s letter, that you may see how he states the affair.
—“I was not silent to your application for any other reason but that I did not know what Answer to write, & having left the whole of the Publication & acct. of the Sale of the Map & Topographical Description to Mr. Almon the Editor, & desiring him (which he tells me he has done,) to write to Dr. Franklin & to send him an acct. of what Profits (all Charges deducted,) he can afford to remit on your account, for whose benefit I always intended such surplus profits. I was in hopes you would have heared from the Doctor on the Subject. I have this day since the reciept of your letter of the 27th of March, dated at Legn. spoken again to Mr. Almon, & desired him to write again to Docr. Franklin. He has promised me that he will. I will therefore beg of you to address yourself to Docr. Franklin for such ansr. as he in consequence of Mr: Almon’s state of the acct. shall be able to give you & likewise you may address yourself to Mr. Almon Bookseller Piccadilly. Whether this Letter will reach you; Whether my Letter to Docr. Franklin (although I shewed it to Ld. G. Germaine, & beged of him to forward it if he saw nothing improper in it, or in my writing it, which he told me he had put into the post) ever arrived at Docr. Franklin’s hand I do not know, & cannot guess never having recd. any acknowledgment of its reciept.”
The above with a polite conclusion, expressing a respect for my Father’s memory &c, is the substance of the Governor’s letter: To you then my dear Sir, I must look up for direction in this affair:— Mr. Barry has been absent from me nine months, on business, & I am indeed in want of money.— Your humanity will I am persuaded, induce you to honor with a speedy ansr.

Most Dear Sir, Your Excellency’s ever obliged & devoted Humble Servt.
A. Barry.
Your little God-daughter entreats me to present her dutiful comps. to you.His Excellcy. B. Franklin Esqr.
 
Endorsed: May 1. 80
Notation: A Barry May 1st 80
